Citation Nr: 0018980	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1960 and from November 1961 to February 1962.

In a November 1997 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for a right knee disorder and remanded the issue 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, for additional development 
of the record.  A review of the record reflects that the 
requested development has been completed to the extent 
possible.  Thus, the case has now been returned to the Board 
for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee disorder pre-existed his entry 
into service.

3.  Service medical records reflect a change in the veteran's 
physical profile of the lower extremities from 3 to 4.

4.  Two private physicians have opined that the veteran's 
military service activities were a significant cause in the 
progressive worsening of his degenerative arthritis.




CONCLUSION OF LAW

A right knee disorder was aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1958, the veteran's right knee 
was noted to have mild instability.  A history of two prior 
right knee operations involving surgical removal of medial 
cartilage and mild distress with excess work was noted.  
Clinical records dated in 1958 and 1959 reflect treatment for 
right knee pain, weakness, stiffness, instability, crepitus, 
and slight effusion.  A July 1959 clinical record reveals 
that x-ray revealed no osteochondromatosis.  An October 1959 
clinical record notes an impression that with the amount of 
surgery, the veteran was subject to a few aches in the joint 
and only activity within limits would be desirable.  It was 
also noted the veteran already had a desk job and a permanent 
profile of L-3.  A February 1960 x-ray report notes a 
conclusion of early minimal hypertrophic arthritic changes.  
Upon separation examination dated in August 1960, the right 
knee was noted as somewhat unstable with occasional aches.  
It was noted he was unable to build up strength to the 
expected level.  

A September 1961 private Record of Physical Examination notes 
a history of previous injury and surgery to the right knee 
and a recommendation to restrict very strenuous activity.

An active duty examination report marked "corrected copy" 
and dated in November 1961, notes the surgical absence of 
both menisci of the right knee.  Right knee arthritis due to 
trauma and chondromalacia of the right patella was also 
noted.  The examination report notes a lower extremity 
profile of "4" and refers to an orthopedic consultation 
dated in January 1962.  Clinical records dated in 1961 
reflect complaints of swelling and constant pain in the right 
knee.  A December 1961 radiology report of the right knee 
notes an impression of early traumatic arthritis of the right 
knee.  A January 1962 orthopedic consultation report notes 
full range of motion of the knee and subpatellar tenderness.  
It was noted that x-ray examination showed clear spurring of 
the articular margins.  An impression of right knee traumatic 
arthritis and right knee chondromalacia patella was noted.  
It was also noted that the injury existed prior to service 
and was not aggravated.  Discharge was recommended as soon as 
possible.  

A December 1961 statement from P. C., M.D., notes that the 
veteran had minimal difficulty with his knee until he 
returned to active duty the previous month, when the knee 
became painful, swollen, and stiff.  It was noted that these 
symptoms had subsided with a program of limited activity, but 
some residual irritability persisted.  The physician 
recommended that the veteran avoid strenuous use of his right 
knee.

A March 1962 certificate of attending physician form from Dr. 
P. C., M. D., reflects a clinical finding of laceration, 
lateral meniscus right knee and osteochondromatosis.  The 
remainder of the information contained in the form is a 
duplicate of the December 1961 medical statement.  

A March 1962 statement from W. S. indicates that he saw the 
veteran after his discharge from service in 1960 and he was 
having no problems.  He also stated that he saw the veteran 
in December 1961 at which time he was having some trouble 
with his knee and complaining of pain.  

A private medical statement signed by K. C. V., M.D., and 
dated in September 1963 notes that a review of the veteran's 
case showed an original injury to the right knee in 1954 and 
a subsequent injury in 1957.  It was noted that the veteran 
was able to perform manual labor, hike, golf and all other 
physical requirements for a normal life following his knee 
surgery in 1957.  The physician stated that ever since the 
veteran's February 1962 discharge, he had experienced a lot 
of pain, swelling, and limited motion in the right knee.  He 
also stated he had examined the knee when there was marked 
pain, joint fluid, swelling, and limited flexion.  Finally, 
he stated that the veteran was unable to perform the physical 
labor and hard work he had been able to perform prior to 
1961.  

Upon VA examination dated in June 1964, a radiology report of 
the right knee revealed quite marked hypertrophic lipping 
present on the margins of the articular surfaces of the right 
knee.  The examiner noted the veteran walked with a very 
slight right limp and swelling was present in the right knee.  
A diagnosis of post-operative torn meniscus and 
chondromalacia of the right knee was noted.

Private hospital records dated in December 1967 reflect a 
relevant diagnosis of generalized progressive degenerative 
arthritis of the right knee.  A post-operative report notes a 
post-operative diagnosis of arthrotomy of the right knee with 
removal of severe degenerative areas of arthritis and 
hypertrophic spurring as well as removal of the patella.  

A private medical statement dated in October 1970 reflects 
the veteran was treated in 1967 for a painful, chronic and 
progressive right knee.  A diagnosis of advanced 
chondromalacia of the patella, progressive, with probable 
chondromalacia of the femoral condyles was noted.  The 
veteran underwent a patellectomy and removal of hypertrophic 
spurs from the right knee in December 1967.  His prognosis 
was noted as guarded.  

Private clinical records dated from 1977 to 1979 reflect 
treatment for bilateral knee problems and assessments of 
degenerative arthritis in both knees.  A July 1978 statement 
from J. R., M. D., notes the veteran was seen in 1977 and 
1978 with complaints of knee pain.  It was noted that the 
problem with the knee was that of severe degenerative joint 
disease, secondary to previous trauma, in the remote past.  
It was also noted that in 1978 the orthopedic consultant 
determined that no further improvement could probably be 
achieved.  

VA treatment records dated from 1989 to 1993 reflect a 
relevant assessment of right knee degenerative joint disease.

At his January 1996 RO hearing, the veteran testified that he 
did have a right knee injury prior to service, but that it 
was aggravated by his second period of service.  He stated 
that when he was recalled to active duty, his permanent 
limited profile was ignored.  

A statement from a private physician, P. C., M.D., dated in 
October 1996, indicates that all of the medical evidence 
forwarded to him had been reviewed.  Dr. C. noted that after 
consideration of all the material available to him, he could, 
with a high degree of credibility, state that the veteran had 
suffered from degenerative or hypertrophic arthritis of the 
right knee, probably initially due to a traumatic episode, 
most likely athletic in nature, which was aggravated by 
repeated traumatic episodes occurring in the activities of 
living.  He further reported that the strenuous condition of 
activities of military service undoubtedly were a significant 
cause in the progressive worsening of the degenerative 
arthritis.  

Dr. P. C. indicated that the surgical procedures were not 
curative but were directed toward slowing the course of the 
disease.  He further observed that the osteochondritic 
nodules, which were removed from the knee along with the torn 
meniscus, were manifestations of the degenerative arthritis.  
He indicated that the nodules originated as exfoliations from 
the hypertrophic or spurred margins of the joint and became 
free in the joint space, occasionally blocking the motion of 
the joint by jamming between the surfaces.  

Dr. P. C. observed that osteochondritis was a disease of 
unknown cause, usually involving a joint without any history 
of significant cause or other trauma or other involvement.  
He indicated that it occurred insidiously as a metaplasia of 
the synovial lining of the joint into cartilaginous and later 
into the osteochondral nodules.  He noted that eventually, 
some of the nodules might break free into the synovial space 
and the joint would progressively lose motion as the 
thickened liming impinged against the joint margins.

Finally, Dr. P. C. indicated that the diagnosis of 
osteochondritis in a certificate of attending physician form, 
dated in March 1962, was an error.  He also noted that the 
signature was not his and that the clerk who transcribed the 
form did not understand the subtleties of these diagnostic 
distinctions and confused "osteocartilageous" bodies with 
osteochondrosis.  He reported that the proper diagnosis 
should have been progressive traumatic arthritis of the right 
knee. 

At his July 1997 hearing before a Member of the Board, the 
veteran testified that during his second period of service he 
went through four weeks of basic training, including 
squatting, jumps, and running up and down hills.  He stated 
that in January 1962 he was admitted to the hospital for his 
right knee and the physician asked him what he was doing in 
the service with such a knee.  

Upon VA examination dated in September 1998, the examiner 
noted the veteran was not currently undergoing any specific 
treatment.  It was also noted the veteran did not describe 
periods of flare-ups or markedly increased symptomatology, 
but reported his knee was in a fairly steady state which he 
felt was fairly severe.  The veteran also reported using a 
cane on occasion.  Physical examination of the right knee 
revealed no effusion, slight medial joint line tenderness, 
and limitation of motion.  Pain at the extreme of flexion was 
noted and the veteran's gait was noted as mildly abnormal.  
The veteran was stable to varus and valgus stress testing in 
neutral and 30 degrees.  Diagnoses of severe right knee 
osteoarthritis, postoperative lateral medial meniscectomy of 
the right knee, and post patellectomy of the right knee were 
noted.  

The examiner opined that it was not at least as likely that 
the right knee disorder underwent an increase in severity 
during the veteran's second period of active service.  He 
opined that the right knee had followed a predictable 
progression which was unrelated to military activity.  The 
examiner noted the veteran may well have suffered swelling of 
the knee as the result of his basic training requirements, 
but whether or not that particular episode occurred had no 
bearing on the underlying progressive nature of the veteran's 
diagnosis as he entered the service.  Even absent the second 
round of basic training that occurred when he was called back 
into service, the veteran's knee arthritic changes would have 
progressed regardless.  The examiner noted that a February 
1960 x-ray reports showing early minimal hypertrophic 
arthritis changes tended to document his underlying theory 
that the veteran had arthritic changes as early as 1960 
secondary to his total meniscectomies.  

An August 1999 statement from J. R. D., M. D., a private 
physician, noted that he had examined and interviewed the 
veteran.  The physician opined that it would seem logical 
that combat training caused a significant insult to the 
veteran's knee and led to some acceleration of his arthritis.  
The damage to the knee certainly started in high school but 
could be reasonably assumed to have been exacerbated and 
accelerated by his experience in the service.  The physician 
opined that the veteran's service-related activity was a 
significant factor in the progression of his arthritis.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim of entitlement to service connection for a right knee 
disorder is in relative equipoise. 

The veteran's claim is supported by the service medical 
records reflecting a notation of mild right knee instability 
in September 1958, a limited physical profile of the lower 
extremities of 3.  The record further reflects that an active 
duty report marked "corrected copy" and dated in November 
1961 refers to a January 1962 orthopedic consultation and 
notes a lower extremity profile of 4.  

The Board notes that military physical profiles are divided 
in six categories (P, U, L, H, E, S).  The "P" stands for 
"physical capacity or stamina"; the "U" stands for "upper 
extremities"; the "L" stands for "lower extremities"; the 
"H" stands for "hearing and ear"; the "E" stands for 
"eyes"; and the "S" stands for "psychiatric."  The 
number "1" indicates a high level of medical fitness, and 
the number "2" indicates the individual meets procurement 
standards but may have some limitation on initial military 
occupational specialty classification and assignment.  The 
number "3" indicates the individual has a medical condition 
or physical defect which requires certain restrictions in 
assignment.  Such individuals are not acceptable in time of 
peace but may be acceptable in time of partial or total 
mobilization.  The number "4" indicates the individual has 
a medical condition or physical defect which is below the 
level of medical fitness for retention in the military 
service.  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, 
Change 35 (Feb. 9, 1987).  See also Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991).  Additionally, a September 1961 private 
physical examination record notes a recommendation to 
restrict very strenuous activity.

Finally, the most persuasive evidence in support of the 
veteran's claim is found in the October 1996 report of Dr. P. 
C., in which the physician opines that after consideration of 
all the material available to him, he could, with a high 
degree of credibility, state that the veteran had suffered 
from degenerative or hypertrophic arthritis of the right knee 
probably initially due to a traumatic episode, which was 
aggravated by repeated traumatic episodes occurring in the 
activities of living.  He further opined that the strenuous 
condition of activities of military service undoubtedly were 
a significant cause in the progressive worsening of the 
degenerative arthritis.  This opinion is further supported by 
the August 1999 statement of Dr. J. R. D., who opined that 
the veteran's service-related activity was a significant 
factor in the progression of his arthritis.  He further 
opined it would seem logical that the combat training led to 
some acceleration of the veteran's arthritis.  The Board also 
finds it significant that Dr. P. C. treated the veteran in 
1961.

However, the January 1962 orthopedic consultation obtained 
during service notes that the veteran's right knee injury 
existed prior to service and was not aggravated by service, 
although discharge was recommended as soon as possible.  This 
finding is supported by the September 1998 VA examination 
report in which the examiner opined that it was not at least 
as likely as not that the right knee disorder underwent an 
increase in severity during the veteran's second period of 
active service.  He opined that the right knee had followed a 
predictable progression which was unrelated to military 
activity.  Finally, he opined that even absent the second 
round of basic training that occurred when he was called back 
into service, the veteran's knee arthritic changes would have 
progressed regardless.  

The Board recognizes that the VA examiner has opined that the 
veteran's right knee followed "predictable" or natural 
progression; however, Dr. J. R. D. opined that the veteran's 
service-related activity was a significant factor in the 
progression of his arthritis and Dr. P. C. opined that the 
strenuous condition of activities of military service 
undoubtedly were a significant cause in the progressive 
worsening of the degenerative arthritis.  In light of this 
evidence, the Board concludes that there is an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim.  The Board recognizes that the 
evidence in support of the veteran's claim is less than 
overwhelming; however, upon consideration of the initial 
finding of mild instability in September 1958, the subsequent 
lower extremity profile of 4, and the September 1961 
recommendation to restrict strenuous activity, as well as the 
medical opinions of Dr. P. C. and Dr. J. R. D., the Board is 
unable to conclude that the preponderance of the evidence is 
against the veteran's claim.

Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With all reasonable doubt resolved in favor of 
the veteran, entitlement to service connection for a right 
knee disorder is warranted.  




ORDER

Entitlement to service connection for a right knee arthritis 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

